Case: 20-20489     Document: 00516003295         Page: 1     Date Filed: 09/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 3, 2021
                                  No. 20-20489
                                                                        Lyle W. Cayce
                                                                             Clerk
   Michael Cardora Roberson,

                                                           Plaintiff—Appellant,

                                       versus

   Assistant Warden James E. Blake, Jr., Individually and in
   official capacity; Assistant Warden Brandley K. Hutchinson,
   Individually and in official capacity; Correction Officer III
   Christian A. Dickinson, Individually and in official capacity;
   Correction Officer V Elizabeth Z. Allen, Individually and in
   official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2383


   Before Stewart, Haynes and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20489      Document: 00516003295          Page: 2    Date Filed: 09/03/2021




                                    No. 20-20489



          Michael Cardora Roberson, Texas prisoner # 2167695, has filed a
   motion for leave to proceed in forma pauperis (IFP) on appeal as a sanctioned
   litigant following the district court’s dismissal pursuant to 28 U.S.C.
   § 1915(g) of his 42 U.S.C. § 1983 action. Roberson argues that he faces an
   imminent danger of serious bodily injury and that the threat does not need to
   rise to the level of an Eighth Amendment violation to satisfy the § 1915(g)
   exception. Roberson also alleges that he filed prior grievance forms about
   threats from fellow inmates in the past against him and his family. His
   speculative and conclusory allegations are insufficient to make the
   imminence showing required to avoid application of the three strikes bar
   under § 1915(g). See Baños v. O’Guin, 144 F.3d 883, 884-85 (5th Cir. 1998).
          Accordingly, Roberson’s motion for leave to proceed IFP on appeal is
   DENIED. For the same reasons, his appeal from the district court’s
   dismissal of his § 1983 complaint is frivolous and is DISMISSED. See 5th
   Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
   Roberson is WARNED that frivolous, repetitive, or otherwise abusive
   filings will invite the imposition of other sanctions, which may include
   dismissal, monetary sanctions, and restrictions on his ability to file pleadings
   in this court and any court subject to this court’s jurisdiction. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




                                          2